 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANDRÉ M. ESPINOSA
   AMY S. HITCHCOCK
 3 TANYA B. SYED
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00150-KJM
11
                                  Plaintiff,             UNITED STATES’ FORMAL OBJECTIONS TO
12                                                       THE PRESENTENCE INVESTIGATION REPORT
                            v.
13                                                       DATE: November 16, 2020
     RONALD STEVEN SCHOENFELD,                           TIME: 9:00 a.m.
14                                                       COURT: Hon. Kimberly J. Mueller
                                  Defendant.
15

16
            The United States of America (the “government”) by and through its undersigned counsel,
17
     hereby moves to correct the Pre-Sentence Investigation Report (“PSR”) as follows.
18
                           I.       GOVERNMENT OBJECTIONS TO THE PSR
19
            A.      Paragraph 77 should be revised to require Schoenfeld to pay restitution to the
20                  victim of his criminal conduct, PG&E, in the amount of $1,476,295.15.
21          Paragraph 77 of the PSR states—“Statutory Provisions: Pursuant to 18 U.S.C. § 3663A,

22 restitution in the total amount of $0 shall be ordered in this case.” The United States respectfully objects

23 to the conclusion that the proper restitution amount is $0. Binding Ninth Circuit precedent requires

24 otherwise. Indeed, the proper restitution amount is the full measure of illicit profit defendant Ronald

25 Schoenfeld (“Schoenfeld”) earned in transactions in which he engaged as an agent of PG&E with his co-

26 conspirator’s company, that is: $1,476,295.15.

27          In rejecting the government’s argument on this point in her response to the government’s

28 informal objection to the PSR, the Probation Officer relied on the absence of evidence of direct loss to


      UNITED STATES’ FORMAL OBJECTIONS TO THE PSR        1
 1 PG&E stemming from Schoenfeld’s criminal scheme. See ECF NO. 16-1. While that fact-based

 2 inquiry accords with the general case law interpreting the Mandatory Victim Restitution Act (“MVRA”),

 3 it ignores the specific legal consequences, here, of California Labor Code section 2860, which instructs

 4 that “[e]verything which an employee acquires by virtue of his employment, except the compensation

 5 which is due to him from his employer, belongs to the employer, whether acquired lawfully or

 6 unlawfully, or during or after the expiration of the term of his employment.” (emphasis supplied).

 7 Indeed, section 2860 establishes, as a matter of law, a basis for the restitution order the government

 8 seeks, and provides a foundation for the Court to find, under the MVRA, a direct loss to PG&E resulting

 9 from Schoenfeld’s crime. Moreover, as discussed below in more detail, the Ninth Circuit has upheld

10 restitution orders based on application of section 2860 in nearly identical circumstances. Accordingly,

11 the government respectfully requests that the Court correct Paragraph 77 of the PSR to state: “Statutory

12 Provisions: Pursuant to 18 U.S.C. § 3663A, restitution in the total amount of $1,476,295.15 shall be

13 ordered in this case.”

14          B.      General application of the Mandatory Victim Restitution Act.
15          The MVRA provides restitution to victims of offenses against property, “including any offense

16 committed by fraud or deceit.” 18 U.S.C. § 3663A(c)(1)(A)(ii). Under the MVRA, “the court shall

17 order restitution to each victim in the full amount of each victim’s losses as determined by the court and

18 without consideration of the economic circumstances of the defendant.” 18 U.S.C. § 3664(f)(1)(A).

19 Moreover, the alternative availability of recovery through a civil lawsuit is irrelevant in determining

20 restitution under the MVRA. See 18 U.S.C. § 3664(f)(1)(B) (“In no case shall the fact that a victim has

21 received or is entitled to receive compensation with respect to a loss from insurance or any other source

22 be considered in determining the amount of restitution.”); see also United States v. Cienfuegos, 462 F.3d

23 1160, 1168 (9th Cir. 2006) (“under the MVRA the availability of a civil suit can no longer be considered

24 by the district court in deciding the amount of restitution”). The MVRA defines a victim as “‘a person

25 directly and proximately harmed as a result of the commission of an offense for which restitution may

26 be ordered.” United States v. Anderson, 741 F.3d 938, 951 (9th Cir. 2013) (quoting United States v.

27 Yeung, 672 F.3d 594, 600 (9th Cir. 2012)).

28


      UNITED STATES’ FORMAL OBJECTIONS TO THE PSR        2
 1          A court “may award restitution under the MVRA only for loss that flows directly from ‘the

 2 specific conduct that is the basis of the offense of conviction.’” United States v. May, 706 F.3d 1209,

 3 1214 (9th Cir. 2013) (quoting United States v. Gamma Tech Indus., Inc., 265 F.3d 917, 927 (9th Cir.

 4 2001)). The amount of restitution that may be ordered in a criminal judgment is limited “by the victim’s

 5 actual loss.” United States v. Bussell, 504 F.3d 956, 964 (9th Cir. 2007). Thus, generally, a court may

 6 not order restitution to reflect a defendant’s “ill-gotten gains.’” Anderson, 741 F.3d at 951. While the

 7 MVRA grants district courts “a degree of flexibility in accounting for a victim’s complete loses,” the

 8 court may “utilize only evidence that possesses ‘sufficient indicia of reliability to support its probable

 9 accuracy.’” United States v. Waknine, 543 F.3d 546, 557 (9th Cir. 2008) (quoting United States v.

10 Garcia-Sanchez, 189 F.3d 1143, 1148-49 (9th Cir. 1999)). The MVRA does not require courts to

11 calculate restitution with exact precision, but some precision is required and “[s]peculation and rough

12 justice are not permitted.’” United States v. Kilpatrick, 798 F.3d 365, 388 (6th Cir. 2015). “The

13 government has the burden of proving the amount of the loss by a preponderance of the evidence.”

14 Anderson, 741 F.3d at 951.

15          C.       The Ninth Circuit endorses restitution orders requiring disgorgement of illicit
                     kickback proceeds earned by an agent like Schoenfeld to a principal like PG&E,
16                   under a California law making such payments the property of the principal.
17          The Ninth Circuit has held that an agent, like Schoenfeld in this case, may be ordered to disgorge

18 to his principal, like PG&E here, all secret profits obtained through the principal-agent relationship. See

19 United States v. Gamma Tech Indus., Inc., 265 F.3d 917, 929 (9th Cir. 2001). In Gamma Tech, the

20 Ninth Circuit made clear that “an employer suffers a loss in the amount of secret profits accepted by its

21 agent and is entitled to restitution in that amount.” United States v. Gaytan, 342 F.3d 1010, 1012 (9th

22 Cir. 2003) (discussing Gamma Tech, 265 F.3d at 929). The Ninth Circuit in Gamma Tech affirmed the

23 district court’s decision that an order of restitution arising out of a kickback scheme like the one at issues

24 in this case was appropriately based California Labor Code section 2860. 265 F.3d at 929. That code

25 section states:

26                   Everything which an employee acquires by virtue of his employment,
                     except the compensation which is due to him from his employer, belongs
27                   to the employer, whether acquired lawfully or unlawfully, or during or
                     after the expiration of the term of his employment.
28


       UNITED STATES’ FORMAL OBJECTIONS TO THE PSR        3
 1 Cal. Lab. Code § 2860. The district court in Gamma Tech found that, because the defendant had

 2 deprived his employer of the kickback money which belonged to the employer under California law, the

 3 employer suffered a loss in the amount of the kickbacks. The Ninth Circuit agreed and noted:

 4                  California courts have recognized that, under principles of agency theory,
                    “[u]nless otherwise agreed, an agent who makes a profit in connection
 5                  with transactions conducted by him on behalf of the principal is under a
                    duty to give such profit to the principal,” and that this rule “is applicable
 6                  although the profit received by the fiduciary is not at the expense of the
                    beneficiary.” Bank of Am. Nat'l Trust & Sav. Ass'n v. Ryan, 207 Cal. App.
 7                  2d 698, 705-06, 24 Cal. Rptr. 739 (Cal.Ct.App.1962) (citing, in part, Cal.
                    Labor Code section 2860); see also Savage v. Mayer, 33 Cal. 2d 548, 551,
 8                  203 P.2d 9 (1949) (“All benefits and advantages acquired by the agent as
                    an outgrowth of the agency, exclusive of the agent’s agreed compensation,
 9                  are deemed to have been acquired for the benefit of the principal, and the
                    principal is entitled to recover such benefits in an appropriate action.”).
10                  Indeed, we stated long ago in a similar context that “[i]t is a settled
                    principle ... that a bank officer who receives a bonus or other consideration
11                  for procuring a loan of the bank’s funds commits a breach of trust, and
                    that the consideration so paid belongs to the bank and may be recovered
12                  by it.” Fleishhacker v. Blum, 109 F.2d 543, 545-46 (9th Cir. 1940).
13
     Gamma Tech, 265 F.3d at 929.
14
            Here, just like the defendant in Gamma Tech, Schoenfeld was an agent of his employer, PG&E.
15
     In the factual basis to his plea agreement, Schoenfeld admitted that he acknowledged various essential
16
     agent-principle duties when he began working for PG&E, including that he would alert PG&E of
17
     potential and actual conflicts of interests arising out of his employment. See ECF No. 12 at A-1. But
18
     Schoenfeld did not do so with respect to the secret “rebate program” that he hatched with his co-
19
     conspirator. Instead, Schoenfeld hid that agreement and his secret, illicit profits from PG&E, for years.
20
     To be sure, PG&E would have gladly accepted the 2.5% rebate or discount that Schoenfeld and his co-
21
     conspirator settled on, and would have collected those funds from Schoenfeld. But Schoenfeld never
22
     gave PG&E the option to accept those proceeds, which California law makes clear belonged to PG&E
23
     and not Schoenfeld. See Cal. Lab. Code § 2860.
24
            Because Schoenfeld, through his fraud, deprived PG&E of profits that by operation of law
25
     belonged to it, every dollar of the kickbacks paid to Schoenfeld by his co-conspirator constitutes loss
26
     suffered by PG&E as a direct result of Schoenfeld’s criminal conduct. See Gamma Tech, 265 F.3d at
27
     929 (citing Bank of Am. Nat'l Trust & Sav. Ass'n v. Ryan, 24 Cal.Rptr. 739 (Cal. Ct. App. 1962)
28


      UNITED STATES’ FORMAL OBJECTIONS TO THE PSR        4
 1 (concluding the rule “is applicable although the profit received by the fiduciary is not at the expense of

 2 the beneficiary.”)). Those kickback payments, and their aggregate total, are reflected in the discovery

 3 made available to Schoenfeld and the United States Probation Office. That definitive evidence forms

 4 the basis for the loss calculation in this case, which no party disputes. That evidence also more than

 5 satisfies the United States’ burden to demonstrate PG&E’s loss by a preponderance of the evidence for

 6 purposes of supporting a restitution award. Consequently, those losses are properly recoverable under

 7 the MVRA, and the Court should order restitution consistent with that evidence.

 8          Accordingly, Paragraph 77 of the PSR should state—“Statutory Provisions: Pursuant to 18

 9 U.S.C. § 3663A, restitution in the total amount of $1,476,295.15 shall be ordered in this case.”1

10                                          II.      CONCLUSION
11          For the reasons stated above, the government respectfully requests that the Court grant its motion

12 to correct the PSR.

13

14    Dated: November 2, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
15

16                                                    By: /s/ ANDRÉ M. ESPINOSA
                                                          ANDRÉ M. ESPINOSA
17                                                        Assistant United States Attorney
18

19
       1
         In its informal objections to the PSR, the government argued that, in the event the Court does not
20 order full restitution in the amount of $1,476,295.15, an upward departure from the Guidelines fine
   amount to the maximum statutory fine of $250,000 is warranted, a position the Probation Officer
21 accepted and incorporated into the PSR. See ECF No. 16-1. If the Court accepts the government’s
   formal objection set forth herein and orders full restitution, a fine within the Guidelines range may be
22 more appropriate than a maximum statutory fine. Otherwise, a maximum statutory fine is warranted.

23     Schoenfeld is able to pay a fine. See PSR ¶¶ 65-66 (noting Schoenfeld’s net worth of $1.2 million in
   assets). If restitution is not ordered to the full extent of PG&E’s losses, the Court should accept the
24 Probation Officer’s recommendation to vary upward and impose a maximum statutory fine. See PSR ¶¶
   86-87, ppg 19-20. Schoenfeld admits that the measure of his unjust enrichment in this case is the full
25 amount the kickback payments he received from his co-conspirator: $1,476,295.15. See ECF No. 12 at
   A-2, A-3. The maximum Guideline fine amount (whether using the calculation reached by Probation or
26 that in the plea agreement) is only a small fraction of the ill-gotten gain Schoenfeld obtained through his
   fraud. Even a maximum statutory fine of $250,000 is only approximately a sixth of Schoenfeld’s total
27 windfall fraud proceeds. Not imposing a fine of more than the maximum Guidelines amount would
   leave Schoenfeld’s grotesque unjust enrichment without any meaningful remedy, in which case, his
28 sustained criminal conspiracy may well have been worth the effort.


      UNITED STATES’ FORMAL OBJECTIONS TO THE PSR        5
